Citation Nr: 1602416	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  12-20 907A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a back disability, and if so, whether service connection would be warranted for this disability.

2. Entitlement to service connection for obstructive sleep apnea.

3. Entitlement to service connection for bilateral breast tumors, to include as secondary to herbicide exposure.

4. Entitlement to service connection for a thyroid tumor, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a multiple decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  A hearing before the undersigned Veterans Law Judge at the RO was held in September 2015.

The issue of service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an unappealed November 1979 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a back disability.

2. The evidence associated with the claims folder subsequent to the RO's November 1979 rating decision pertains to the previously unestablished fact of an etiological link between a back disability and service.    

3. The preponderance of the evidence is against a finding that obstructive sleep apnea was incurred during active service or is causally or etiologically related to any disease, injury, or incident during service.

4. The preponderance of the evidence is against a finding that any breast disability was incurred during active service or is causally or etiologically related to any disease, injury, or incident during service.

5. The preponderance of the evidence is against a finding that any thyroid disability was incurred during active service or is causally or etiologically related to any disease, injury, or incident during service.


CONCLUSIONS OF LAW

1. The November 1979 rating decision that denied the Veteran's service connection claim for a back disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2015). 

2. Since the November 1979 rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for a back disability; therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3. Sleep apnea was not incurred in or aggravated by service and is not otherwise etiologically related to service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014) 38 CFR §§ 3.303, 3.307, 3.309 (2015).

4. A breast disability was not incurred in or aggravated by service and is not otherwise etiologically related to service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014) 38 CFR §§ 3.303, 3.307, 3.309 (2015).

5. A thyroid disability was not incurred in or aggravated by service and is not otherwise etiologically related to service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014) 38 CFR §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claims on appeal, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.  

Nevertheless, the Board finds that VCAA letters dated in April 2010, July 2013, and September 2013, satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (1) (2015); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121. 

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) (finding that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced attorney and has submitted argument in support of his claims.  These arguments have referenced the applicable laws and regulations.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a further remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (noting that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and relevant VA medical records are in the file.  All records identified by the Veteran as relating to the claims have been obtained, to the extent possible.  The Board finds that the record contains sufficient evidence to make a decision on the claims. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015).  In this case, the Board notes that the Veteran was provided with a VA examination in July 2010 addressing his sleep apnea claim.  The VA examination report reflect that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the Veteran's claim.  The Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.

With respect to the claims for service connection for a thyroid condition and breast tumors, the Board observes that the Veteran has not been provided a VA examination.  Nevertheless, there is no competent evidence indicating that the Veteran's thyroid disability or breast tumors may be related to a disease, injury or event during active service, to include herbicide exposure.  He does not state and the evidence does not otherwise show that these disabilities manifested during active service or until many years after discharge, and the Secretary of VA has not found an association between these disabilities and herbicide exposure, as discussed below. Accordingly, a VA examination is not warranted.  See 38 U.S.C.A. § 5103A(a)(2)  (West 2002) (the Secretary is not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

The Board also notes that, in Bryant v. Shinseki, 23 Vet. App. 488 (2012), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/Decision Review Officer (DRO) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing.  Additionally, it is clear from the Veteran's testimony that he had actual knowledge of the elements that were lacking to substantiate his claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless, as to the issues being decided on this appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Claim to Reopen
 
The Veteran's claim of entitlement to service connection for a back disability was last finally denied by a November 1979 RO decision.  The Veteran's claim was previously denied because there was found to be no evidence in the record of any back disability during service, and the Veteran was noted to have several post service back injuries.  The Veteran was notified of this decision but did not respond within the following year, thus rendering the decision final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.1100, 20.1103 (2015).  

Evidence subsequently received includes a buddy statement from someone who served with the Veteran, and indicated that he witnessed the Veteran injure his back in service, and a November 2015 letter from a private physician, submitted by the Veteran's representative.  In that letter, the physician noted that he had reviewed the evidence and found it likely that the Veteran had injured his back in service.  He indicated that this contributed to "further problems that he had with his back".  While this is not a conclusive opinion, it does appear to indicate that the Veteran had a back injury in service that somehow is related to his current back disability.  Moreover, the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).   

Given that this evidence pertains to the previously unestablished fact of an etiological link between a back disability and service, and the question of a back injury in service, the claim for service connection for this disability is reopened.  38 C.F.R. § 3.156(c).  To this extent only, the appeal is granted.  The claim will be remanded for additional development and adjudication, as noted below.  

Claims for Service Connection

The Veteran and his representative essentially contend that he first had sleeping problems in service, and that he may have incurred breast and thyroid tumors secondary to exposure to herbicides in service.  For the reasons stated below, the Board will deny these claims, as the preponderance of the current evidence of record indicates that none of these claimed disabilities are related to service or secondary to, or aggravated by, any service connected disability.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A §§ 1110, 1131, 38 C F R §
3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3 303(d).

Direct service connection may not be granted without evidence of a current disability, in service incurrence or aggravation of a disease or injury, and a nexus between the claimed in service disease or injury and the present disease or injury. 38 U.S.C.A § 1112, 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498
506 (1995) aff'd, 78 F.3d. 604 (Fed Cir 1996).

Further, secondary service connection will be granted when a disability is proximately due to or the result of a service connected disease or injury.  38 C.F.R. §  3.310 (2015).  Secondary service connection may be established for a disorder which is aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection for certain diseases may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2015).  The Board does not find however that the evidence of record shows that the Veteran has any disabilities for which such a presumption may be claimed.

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Alternatively, a "Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015).  If a Veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2015).  Such diseases include, among others, a variety of cancers and malignant tumors, but not thyroid cancer or breast cancer specifically.  38 C.F.R. § 3.309(e) (2015).  

The Board notes, notwithstanding the foregoing presumptive provisions, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a claimant is not precluded from establishing service connection for a disease averred to be related to herbicide exposure, as long as there is proof of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. Dec. 15, 2000).  In order to establish direct service connection for a disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Accordingly, the Board will consider service connection on a presumptive and direct basis.

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."   See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit recently overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).  

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

Taking into account all relevant evidence, the Board finds that service connection is not warranted for sleep apnea.  In this regard, the Board notes that the preponderance of the medical evidence of record indicates that the Veteran's current sleep apnea is not related to his in service sleep issues.  Reviewing the relevant evidence of record, the Veteran's service treatment records note that the Veteran reported frequent trouble sleeping, shortness of breath, and pain or pressure in the chest, on both his entrance and separation examinations.  However, the Veteran's service treatment records are silent for any treatment for or diagnosis of sleep apnea.  VA records starting in 2007, 38 years after the Veteran's separation from service, show treatment for obstructive sleep apnea.

The Veteran received a VA examination for sleep apnea in July 2010.  At that time, the examiner noted the Veteran's reported problems in service with sleep.  He also noted that the Veteran reported that he fell asleep while driving in 1990 and had an accident, was subsequently tested, and found to have sleep apnea, which would place the start of sleep apnea at about 21 years subsequent to service.  The examiner noted a diagnosis of mild obstructive sleep apnea, stable on CPAP therapy.  The examiner indicated that obstructive sleep apnea (OSA) is not the same as shortness of breath noted on the entrance physical.  While the service treatment records show no evidence of OSA, the Veteran did report trouble sleeping on entry into service.  Risk factors for OSA are congenital narrowing of the nasopharyngeal passageways, and obesity.  The Veteran reported prior surgery to open nasal passageways, and has elevated BMI just short of obesity.  Therefore, the examiner, while considering the Veteran's reports of shortness of breath and difficulty sleeping during service opined that OSA was less likely than not caused by or related to service.  

This opinion is consistent with the documented medical record which does not show any treatment for, or diagnosis of sleep apnea until 1990.  Simply put, there is no competent medical evidence that this current diagnosis of OSA is related to the Veteran's reported in service problems with sleep.  While the Board does not doubt that it is the Veteran's sincere belief, as he testified to in his September 2015 hearing, that this condition is related to his service, the Board finds a complicated medical opinion of this nature, involving congenital conditions and a diagnosis of OSA, to be outside the scope of the Veteran's expertise as a lay person.  As such, with the evidence of record not showing a diagnosis of OSA until many years after service, and the negative nexus opinion provided by the VA examination, the Board finds that the preponderance of the medical evidence of record is against a grant of service connection for this condition.

Again taking into account all relevant evidence, the Board finds that service connection is not warranted for bilateral breast tumors, as there is no evidence of record linking this condition to service.  The Veteran's service medical records show no complaints of, or treatment for, any breast condition.  The evidence of record does not show any breast condition until January 2005, 36 years after the Veteran's separation from service, when the Veteran was diagnosed with bilateral gynecomastia.  A biopsy performed in March 2005 diagnosed the Veteran with a lipoma, which is a benign tumor composed of body fat.  While the Veteran's service establishes presumptive exposure to herbicides, neither gynecomastia, nor lipomas, are conditions for which service connection may be granted on a presumptive basis due to herbicide exposure, nor has any evidence been presented linking them  to herbicide exposure, or directly to service.  While the Board does not doubt that it is the Veteran's sincere belief, as he testified to in his September 2015 hearing, that this condition is related to his service, the Board finds a complicated medical opinion of this nature to be outside the scope of the Veteran's expertise as a lay person.  As such, with no evidence of this condition in service or for 36 years after service, and with no medical evidence having been presented linking this disability to service, the Board finds that the preponderance of the medical evidence of record is against a grant of service connection for this condition.

Finally, taking into account all relevant evidence, the Board finds that service connection is not warranted for a thyroid tumor, as there is no evidence of record linking this condition to service.  The Veteran's service medical records show no complaints of, or treatment for, any thyroid condition.  The evidence of record does not show any thyroid condition until he was seen in April 2012, 43 years after his separation from service, for an enlarged right lobe of the thyroid with nodularity.   He underwent a right thyroid lobectomy in May 2012.  The findings were consistent with a benign follicular nodule.  

While the Veteran's service establishes presumptive exposure to herbicides, neither benign thyroid tumors, nor benign follicular nodules specifically, are conditions for which service connection may be granted on a presumptive basis due to herbicide exposure, nor has any evidence been presented linking them to herbicide exposure, or directly to service.  While the Board does not doubt that it is the Veteran's sincere belief, as he testified to in his September 2015 hearing, that these conditions are related to his service, the Board finds a complicated medical opinion of this nature to be outside the scope of the Veteran's expertise as a lay person.  As such, with no evidence of this condition in service or for 43 years after service, and with no medical evidence having been presented linking this disability to service, the Board finds that the preponderance of the medical evidence of record is against a grant of service connection for this condition.

As the preponderance of the evidence is against all these service connection claims, the benefit-of-the-doubt doctrine does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

The application to reopen a claim of entitlement to service connection for a back disability is reopened; to that extent only, the appeal is granted.

Entitlement to service connection for sleep apnea disorder is denied.

Entitlement to service connection for bilateral breast tumors, to include as secondary to herbicide exposure, is denied.

Entitlement to service connection for a thyroid tumor, to include as secondary to herbicide exposure, is denied.


REMAND

The Board notes, as above, that the Veteran's representative has submitted an opinion from a private physician, dated November 2015.  It does not appear that this physician examined the Veteran, but rather, reviewed the Veteran's claims file, in offering an opinion that the Veteran had a back injury in service that contributed in some fashion to "further problems that he had with his back."  In light of this new evidence, and the buddy statement from a friend who claimed to have witnessed the Veteran injure his back in service, the Board finds that this issue should be returned to his February 2014 VA examiner for a further etiology opinion, including an aggravation opinion, as the private physician's opinion appears to be possibly referring to.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide the names, addresses, and any required releases, for any physicians who have treated him for a back disability since 2014, to include whether there are any available treatment records from the physician who offered a November 2015 medical opinion, Mr. Goldstein.  After obtaining required releases, please associate any relevant records with the Veteran's claims folder.

2. Please return the Veteran's claims file to the examiner who conducted his February 2014 VA spine examination, if available, or another physician, if he is not.  The examiner must review the Veteran's claims file, particularly the November 2015 letter from a private physician, and the 2013 statement from a fellow Veteran who witnessed the Veteran appear to injure his back, and offer a further opinion, considering that evidence and all other evidence of record, as to whether the Veteran has any back or spine condition secondary to service, to include specifically on the basis of aggravation.  The examiner must offer reasons and bases for any opinion offered and specifically discuss the November 2015 private physician letter in offering an opinion.

3.  Then, the Veteran's claim must be readjudicated.  If the determination remains unfavorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate  action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
David L. Wight
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


